Title: To Alexander Hamilton from William Ellery, 21 April 1794
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] April 21, 1794. “By this Post the Judge of the District Court will transmit to you a Statement of the case of the Sloop Nancy under 20 tons & licensed for the Coasting trade and under the command of Elisha Casey. She cleared from this Port Nove. 26th. 1793 for Wilmington No. Carolina … was blown off the Coast to St. Martins, there took in a quantity of salt, and Sugar.… The Vessel and cargo are both I presume liable to forfeiture by the Coasting Act, and as she is under thirty Tons by the Collection Law also.… The Judge will also send you at the same time a Statement of the Case of Daniel Anthony, master of the Sloop Joanna of Newport, an enrolled and licensed Vessel, who some time ago left Baltimore and arrived in this Port with a Cargo consisting of Country produce, and a bag of foreign Cotton which Cotton he inadvertently as he says, and I believe truly forgot to insert in his Manifest. The Cotton which is in my custody is claimed by a Capt. Carr of Warren who says that he imported it into the Port of Baltimore from the West Indies, entered it there, and paid the duties thereof; but he has not discovered a disposition to procure a Certificate of the Entry of it there, conceiving that Capt. Anthony is answerable to him for the value of it as he took it in on freight. Anthony has sent to Baltimore for a Certificate; but has not yet recd. an answer to his letter.…”
